NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              MAY 15 2014

                                                                           MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

TEJINDER SINGH,                                  No. 10-70180

              Petitioner,                        Agency No. A099-339-908

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted April 10, 2014
                            San Francisco, California

Before: SCHROEDER and CALLAHAN, Circuit Judges, and PRATT, Senior
District Judge.**

       Petitioner Tejinder Singh (“Singh”), a native and citizen of India, petitions

for review of a decision of the Board of Immigration Appeals (“BIA”) affirming an



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Robert W. Pratt, Senior District Judge for the U.S.
District Court for the Southern District of Iowa, sitting by designation.
                                          1
immigration judge’s (“IJ”) denial of his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). Because the

parties are familiar with the facts and procedural history of the case, we repeat only

those facts necessary to resolve the issues raised on appeal. We grant the petition

for review and remand this case to the BIA for further proceedings.

      The BIA “conducted its own review of the evidence and law rather than

simply adopting the [IJ’s] decision. Accordingly, our review is limited to the

BIA’s decision, except to the extent the IJ’s opinion is expressly adopted.”

Hosseini v. Gonzales, 471 F.3d 953, 957 (9th Cir. 2006) (internal quotation marks

omitted). Credibility determinations must be based on “specific and cogent

reasons” which are reasonable and which “take into consideration the individual

circumstances” of the applicant’s case. Shrestha v. Holder, 590 F.3d 1034,

1041–42 (9th Cir. 2010) (internal quotation marks omitted).

      Substantial evidence does not support the IJ’s adverse credibility finding

based on Singh’s mentioning in his testimony, but not his declaration, that the

police visited his family four times after he left India. “Omissions from asylum

applications are often not a sufficient basis for discrediting later testimony.”

Alvarez-Santos v. INS, 332 F.3d 1245, 1254 (9th Cir. 2003). Unlike the petitioner

in Alvarez-Santos, Singh did not omit from his declaration any “dramatic, pivotal


                                           2
event” that he personally experienced. See id. All of the police visits occurred

after Singh left India, and at least two of them occurred after Singh submitted his

asylum application. Further, the IJ’s general questions regarding whether Singh

had anything to add to his application were unlikely to elicit the testimony for

which the IJ faulted him.

      The IJ also impermissibly speculated that one similar phrase in Singh’s

declaration and his mother’s declaration meant that the declarations were written

by the same person and, further, must have been fabricated. See Joseph v. Holder,

600 F.3d 1235, 1245 (9th Cir. 2010) (explaining that speculation cannot form the

basis of an adverse credibility finding). The declarations are not otherwise notably

similar, and there is no evidence in the record regarding the use of the particular

phrase in Punjabi.

      Because the IJ’s adverse credibility determination was not based on

substantial evidence, we vacate the denial of Singh’s asylum application. Because

we vacate the denial of asylum, we also vacate the denial of withholding of

removal and relief under CAT, which are based on the same underlying adverse

credibility determination. Cf. Shrestha, 590 F.3d at 1039.

      The petition for review is GRANTED and this case is REMANDED for

further proceedings.


                                          3